--------------------------------------------------------------------------------


EXHIBIT 10.2
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is entered into effective as of May
10, 2006, by and among FastFunds Financial Corporation, Inc., a Nevada
corporation (“FastFunds”), on the one hand; and the following holders of certain
notes: Gary Fears, Joseph Scoby, Debra Senglaub, Jeffrey Senglaub, Paul Moore
[or Moore Investments, Inc., an Illinois corporation], and Anglo Irish Bank,
Inc., a Switzerland corporation (collectively referred to as the “Note Holders”)
on the other hand; with respect to the settlement of all claims between the
foregoing parties to this Agreement, including those relating to certain
Convertible Notes dated November and December of 2004, made by FastFunds to the
Note Holders (as listed in Exhibit 1 attached, the “Notes”), and other related
matters. FastFunds and the Note Holders may be collectively referred to in this
Agreement as the “parties” and individually as a “party.”
 
In consideration of the payments, promises, mutual covenants and releases
provided for in this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, FastFunds and the
Note Holders, intending to be legally bound, hereby agree as follows:
 
1. Settlement Payments. Pursuant to settlement, FastFunds has paid the Note
Holders all of the outstanding principal and total interest accruing under the
Notes. In addition, 200,000 shares of Fastfunds Financial Corporation shall be
issued to those individuals on Exhibit I in the amounts set opposite the
respective names.
 
2. Settlement and Release. In consideration of the forgoing payments and
securities, each of the Note Holders, and their officers, directors, employees,
agents, attorneys, stockholders, parent corporations, subsidiaries, affiliates
(as defined in rules under the Securities Act of 1933), representatives,
successors and assigns, and the heirs, executors, successors and assigns thereof
(the “Note Holder Affiliates”) hereby completely, unconditionally and forever
release, acquit and forever discharge FastFunds and its officers, directors,
employees, agents, attorneys, stockholders, parent corporations, subsidiaries,
affiliates (as defined in rules under the Securities Act of 1933),
representatives, successors and assigns, and the heirs, successors and assigns
thereof (collectively, the “Company Affiliates”) from any and all past, present
or future claims, demands, liabilities, actions, causes
 


--------------------------------------------------------------------------------



of action, debts, losses, counterclaims, set-offs, liabilities, damages or suits
of every kind or nature which the Note Holders or the Note Holder Affiliates now
have or may hereafter accrue against the FastFunds or the Company Affiliates,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or not accrued, including but not limited to those arising out of, based
upon, or in any way related to the (a) the Notes; (b) any obligations to make
any payments, or any other monetary of non-monetary obligation or performance of
any sort arising under Notes or any other documents or agreements allegedly
entered into in connection with the Notes, including the warrants issued with
the Notes; (c) any alleged duty purportedly existing or arising between the
parties; (d) any alleged obligation to make payment of any interest, late fees
or other charges; (e) any alleged negligence, lack of due care, gross
negligence, or alleged intentional, willful or wanton misconduct resulting in
any alleged loss; (f) any lost profits, loss of business opportunities, lost
investment returns, lost investment opportunities or other business losses; (g)
any alleged conspiracy or purportedly tortious conduct, misapplication of
proceeds, or alleged act or omission purportedly resulting in injury; (h) any
alleged fraud, concealment, misrepresentation, negligent misrepresentation,
failure to make disclosure, or allegedly misleading or inaccurate statements
purported to have been made to by FastFunds or the Company Affiliates; (i)
alleged infliction of emotional distress, pain, suffering or other similar
injury; (j) any alleged costs, expenses, fees, charges, attorneys fees or
expenses, expert witness fees or expenses, or third party costs, fees, expenses
or charges, purportedly incurred; and (k) any other claims, demands, actions,
causes of action or suits which the Note Holders or the Note Holder Affiliates
asserted, attempted to assert or which could have asserted against FastFunds or
the Company Affiliates (all of which are hereinafter referred to as the
"Released Claims") up to and including the date hereof; provided, however, that
the obligations of FastFunds to perform this Agreement are specifically excluded
from the foregoing release.
 
3. Settlement and Release. FastFunds hereby forever completely and
unconditionally release, acquit and discharge the Note Holders from any and all
past, present or future claims, demands, liabilities, actions, causes of action,
debts, losses, counterclaims, set-offs, liabilities, damages or suits of every
kind or nature which FastFunds now have or may hereafter accrue against Note
Holders, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or not accrued,
 


--------------------------------------------------------------------------------



including but not limited to those arising out of, based upon, or in any way
related to the (a) the Notes; (b) any obligations to make any payments, or any
other monetary of non-monetary obligation or performance of any sort arising
under Notes or any other documents or agreements allegedly entered into in
connection with the Notes; (c) any alleged duty purportedly existing or arising
between the parties; (d) any alleged obligation to make payment of any interest,
late fees or other charges; (e) any alleged negligence, lack of due care, gross
negligence, or alleged intentional, willful or wanton misconduct resulting in
any alleged loss; (f) any lost profits, loss of business opportunities, lost
investment returns, lost investment opportunities or other business losses; (g)
any alleged conspiracy or purportedly tortious conduct, misapplication of
proceeds, or alleged act or omission purportedly resulting in injury; (h) any
alleged fraud, concealment, misrepresentation, negligent misrepresentation,
failure to make disclosure, or allegedly misleading or inaccurate statements
purported to have been made to by Note Holders; (i) alleged infliction of
emotional distress, pain, suffering or other similar injury; (j) any alleged
costs, expenses, fees, charges, attorneys fees or expenses, expert witness fees
or expenses, or third party costs, fees, expenses or charges, purportedly
incurred; and (k) any other claims, demands, actions, causes of action or suits
which FastFunds asserted, attempted to assert or could have asserted against the
Note Holders (all of which are hereinafter referred to as the "Released Company
Claims") up to and including the date hereof; provided, however, that the
obligations of the Note Holders to perform this Agreement are specifically
excluded from the foregoing release. The Released Note Holder Claims and the
Released Company Claims may hereafter be referred to together as the “Released
Claims.”
 
4. Confidentiality. Except as required by law, rule, regulation, subpoena of a
court, or order of a court, the parties agree on their own behalf and on behalf
of their respective attorneys, agents, successors and assigns that neither the
Parties nor the attorneys, agents, successors or assigns of the parties, will
disclose to any other person or entity: (1) the contents or substance of this
Agreement, (2) any of the facts or matters in controversy or dispute in
connection with the Case or the Released Claims, or (3) any communications prior
to the date of this Agreement between the Parties with respect to the Released
Claims, or this Agreement (the "Confidential Matters"). In the event that any of
the parties, or any attorney, agent, successor or assign of any of the
 


--------------------------------------------------------------------------------



parties receives a subpoena or order requesting or requiring that any of the
Confidential Matters be disclosed, or any of the parties, or any attorney,
agent, successor or assign of any of the parties, decides to disclose any of the
Confidential Matters for any reason other than required disclosure of publicly
traded companies under the securities laws and regulations, the person or entity
receiving the subpoena or order, or deciding to disclose the Confidential
Matters, shall promptly notify the parties to this Agreement prior to
disclosure, of that subpoena or order, or intent to disclose the Confidential
Matters. A party may, without violating this paragraph, inform anyone that "All
matters and disputes between the parties have been settled pursuant to
agreement," or words of similar meaning and substance. A party may disclose this
Agreement to that party’s attorneys or accountants, provided that the attorneys
or accountants agree to keep the matter confidential pursuant to the terms of
this section as if they were a party to this Agreement.
 
5. Representations and Warranties. Each party to this Agreement represents and
warrants to the others that: (a) it has full power and authority to enter into
this Agreement and perform all of its obligations under this Agreement, has duly
executed and delivered this Agreement, and this Agreement is legally binding on
it and is enforceable in accordance with its terms; (b) the execution, delivery
and performance of the transactions contemplated herein do not conflict with or
violate, or result in a breach of or constitute a default under, any contract or
agreement to which it is a party or by which it is bound; and (c) no consent or
approval from any person, firm or entity, or any governmental authority or
court, is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement. Each of the parties represents and warrants that it has not filed for
or been the subject of any bankruptcy or insolvency proceeding or receivership
since the Released Claims arose, that it is competent and authorized to enter
into and perform this Agreement, and will be bound by the terms of this
Agreement. Each party to this Agreement represents and warrants that the party
has relied upon the party’s own judgment and the judgment of the party’s own
respective legal counsel regarding the every aspect of this Agreement, and that
no statements or representations (expressed or implied) were made by any other
party or any other party's agents, employees, officers, directors or legal
representatives that have influenced or induced the party to execute this
Agreement. Each party has prior to the negotiation, drafting and execution of
this
 


--------------------------------------------------------------------------------



Agreement obtained for itself of sufficient relevant information to
intelligently exercise the party’s independent judgment regarding this
Agreement. Each of the parties assumes the risk of any mistake of fact or any
fact which may be unknown to them relating to this Agreement or the Released
Claims. By executing this Agreement and granting the releases in this Agreement,
it is the full intent of each of the parties to this Agreement to release the
opposing parties respectively from unknown or unforeseen losses, costs,
expenses, liabilities, claims, injuries, damages and consequences thereof which
may or will result from the Released Claims prior to or after the date of the
execution of this Agreement arising out of facts that occurred prior to the date
of this Agreement, regardless of when the damages were incurred.
 
6. Warranty of Ownership. The Note Holders represent and warrant that they are
the sole lawful owners of the Notes and all of the Released Claims free of all
liens and interests, and that they have not transferred, encumbered or assigned
any interest in any of the Released Claims to any person or entity. The Note
Holders agree to indemnify and hold FastFunds and the Company Affiliates
harmless from any claims, demands, actions, causes of action or suits brought
against FastFunds or the Company Affiliates by any person or entity claiming any
interest in any of the Notes or Released Claims.
 
7. Accord and Satisfaction. The covenants, promises and agreements contained in
this Agreement are made pursuant to a settlement between the parties to this
Agreement, represent a compromise of disputed claims, and are not an admission
of liability by any of the parties to this Agreement. This Agreement is in full
accord and satisfaction of all disputed claims between the parties to this
Agreement.
 
8. Notices. All notices permitted, provided for, necessary or convenient in
connection with this Agreement shall be effective (a) when the confirmation is
electronically recorded after being sent by telecopier to the telecopier numbers
for the parties set forth in Exhibit 1 attached, or (b) the next business day
after being sent for overnight delivery, proper charges pre-paid, by a reputable
overnight delivery service or U.S. Express Mail to the notice address of the
parties set forth in Exhibit 1 attached, or (c) upon the seventh business day
after being mailed certified or registered mail, return receipt requested,
proper postage prepaid to the notice address of the parties set forth in Exhibit
1 attached (or to any subsequent Notice Address for which the other parties have
been given notice as provided for herein).
 
9. General Provisions. This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective heirs, successors and assigns.
This Agreement may be executed in any number of counterparts, all of which will
be considered one and the same agreement. The signatures to this Agreement may
be delivered by facsimile or other means of electronic transmission (and
signatures so delivered shall be valid and binding to the same extent as
original signature). All of the parties, with the assistance of their counsel,
have participated in the drafting and negotiation of this Agreement, and the
Agreement shall be construed as if it were prepared by all of the parties to
this Agreement, without regard to who originally drafted or proposed any section
or term of the Agreement. This Agreement reflects the entire understanding
between the parties to this Agreement, and fully supersedes and replaces any and
all alleged or actual prior agreements or understandings between the parties to
this Agreement. No statements, promises or inducements by any of the parties or
any agent of any of the parties to this Agreement shall be valid or binding
unless they are contained in this Agreement. No modification or amendment to
this Agreement shall be valid or binding unless that modification or amendment
is set forth in a subsequent written document executed by each of the parties to
be bound by the amendment or modification. This Agreement shall be construed in
accordance with the laws of the State of Colorado. If any provision of this
Agreement or the application of that provision to any party or circumstances
shall be held invalid, the remainder of the Agreement, or the application of
that provision to the party or circumstances other than those to which it is
held invalid, shall not be affected by that determination. In view of the
purposes of this Agreement, it is agreed that the remedy at law for failure of
any party to perform would be inadequate and that the injured party or parties,
at its or his option, shall have the right to compel the specific performance of
this Agreement in a court of competent jurisdiction, to the extent permitted by
applicable law and not expressly prohibited by this Agreement. The prevailing
party in any proceeding shall be entitled to recover its reasonable attorneys’
fees and costs of collection to enforce any provision of this Agreement. All of
the representations and warranties in this Agreement shall survive the execution
and delivery and performance of obligations pursuant to this Agreement.
 


 


 

In Witness Whereof, the parties have executed this Settlement Agreement to be
effective as of the date first written above.
 
FASTFUNDS FINANCIAL CORPORATION:




By:         Its:      




NOTEHOLDERS:
GARY FEARS:




 


 
JOSEPH SCOBY:




 
 


 
ANGLO IRISH BANK:




 
 


 
MOORE INVESTMENTS, INC.:




By:       
Its:      




 
DEBRA SENGLAUB:




 




 
JEFFREY SENGLAUB:




 


